Exhibit 10.3

AMENDED AND RESTATED

EXECUTIVE EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is
made and entered March 31, 2011, (the “Effective Date”), between ELANDIA
INTERNATIONAL, INC., a Delaware corporation (the “Company”), and PEDRO R.
PIZARRO, an individual (the “Executive”).

RECITALS:

A. The Company and the Executive entered into that certain Executive Employment
Agreement, dated as of February 15, 2008, as amended April 29, 2008, further
amended August 13, 2009 and further amended February 6, 2009 (the “Original
Agreement”), whereby the Company agreed to employ the Executive as its President
and Chief Executive Officer on the terms and conditions set forth in the
Original Agreement;

B. The Company entered into that certain Contribution Agreement dated July 29,
2010 whereby it agreed to issue 85% of all of the issued and outstanding shares
of Common Stock of the Company (after giving effect to such issuance) to Amper,
S.A. (the “Transaction”); and

C. In connection with the Transaction, the Company and the Executive wish to
amend the Original Agreement as provided herein.

NOW, THEREFORE, in consideration of the mutual agreements herein made, the
Company and the Executive hereby agree as follows:

AGREEMENT

1. EMPLOYMENT. The Company hereby agrees to employ Executive and Executive
hereby accepts such employment in the capacity of Chief Executive Officer. The
Executive shall diligently perform all services as may be assigned to him by the
Board of Directors of the Company (the “Board”) and shall exercise such power
and authority as may from time to time be delegated to him by the Board. The
Company shall use its best efforts to arrange for the election of the Executive
as a member of the Board of the Company and the Executive agrees to serve on the
Board of the Company. The Company will consult with the Executive with regard to
the selection and nomination of new directors. The Company may also direct
Executive to render services to other entities which are now or may in the
future be affiliated with the Company (the “Affiliates”), subject to the
limitation that Executive’s overall time commitment is comparable to similarly
situated executives. Executive shall serve the Company and the Affiliates
faithfully, diligently and to the best of his ability. Executive agrees during
the Term (as hereinafter defined) of this Agreement to devote all of his
full-time business efforts, attention, energy and skill to the performance of
his duties under this Agreement and to furthering the interests of the Company
and its Affiliates. The Executive shall render such services at the Company’s
offices at 8200 N.W. 52nd Terrace, Suite 102, Miami, FL 33166, or at other
suitable location(s) selected by the Company. During the Term, Executive shall
not engage in any other employment, occupation or consulting activity for any
direct or indirect



--------------------------------------------------------------------------------

remuneration without the prior written consent of the Board; provided, however,
that Executive shall be entitled to serve as a partner in Sprimont Capital and
to serve on one outside “for-profit” board of directors (or, if the Executive is
no longer a partner in Sprimont Capital, to serve on up to two outside
“for-profit” boards of directors), and on the boards of two civic/community
organizations or charitable institutions, as long as that service does not
conflict with the Executive’s full-time commitment to the Company.

2. COMPENSATION/BENEFITS.

(a) Salary. The Company shall pay Executive a base salary (the “Base Salary”) of
at least $375,000 per year. This Base Salary shall be paid consistent with the
Company’s payroll policies and procedures for all employees. The Base Salary
shall be reviewed for potential increases, at least annually, and the
Executive’s Base Salary shall be increased by the Board, as a result of such
reviews, to at least reflect increases in the cost of living.

(b) Performance Bonus. During the Term, and each Renewal Term, Executive shall
be eligible to receive an annual bonus (“Bonus”) of up to 100% of the
Executive’s Base Salary, based upon a written bonus plan (the “Senior Management
Incentive Compensation Plan”), which shall be drafted at the direction of the
Board. Bonus criteria for the Executive under the Senior Management Incentive
Compensation Plan shall be reasonable and consistent with the Company’s annual
business plan approved by the Board. The Senior Management Incentive
Compensation Plan shall provide for bonuses to be paid on or before the next
payroll to occur after filing of the Company’s Annual Report on Form 10-K for
the applicable year, but not later than March 15 of the following year. Bonuses
under the Senior Management Incentive Compensation Plan shall be awarded at the
reasonable discretion of the Board consistent with the Company’s annual business
plan, approved by the Board.

(c) Employee Benefits. Executive shall be entitled to participate in all benefit
plans or programs of the Company currently existing or hereafter made available
to executives and/or other employees, subject to the eligibility requirements,
restrictions and limitations of any such plans or programs, including, but not
limited to, the Company’s group health insurance plan, any Company group dental
insurance plan, the Company’s 401(k) plan and any other Company retirement plan.
In addition, the Executive will be reimbursed up to $10,000 annually to fund
expenses of a personal $1,000,000 life insurance policy and a personal
disability insurance policy. The Executive shall also be provided, at Company
expense, with a laptop computer. In addition, the Company agrees to pay all
legal fees and expenses incurred by the Executive in connection with the
negotiation of this Agreement and related transactions.

(d) Vacation and Holidays. Executive shall be entitled to four weeks of vacation
each calendar year during the Term and each Renewal Term, to be taken at such
times as the Executive and the Company shall mutually determine; provided, that
no vacation time shall interfere with the duties required to be rendered by the
Executive hereunder. Any vacation time not taken by Executive during any
calendar year may not be carried forward into any succeeding calendar year and
is not cumulative; provided, that Executive shall be entitled to carry forward
into the next year up to (10) unused vacation days for such year. In addition,
the Executive shall enjoy paid holidays on the same basis as other employees.

 

2



--------------------------------------------------------------------------------

(e) Business Expense Reimbursement; Telephone Expenses. Upon the submission of
proper substantiation by Executive, and subject to such rules and guidelines as
the Company may from time to time adopt, the Company shall reimburse Executive
for all reasonable expenses actually paid or incurred by the Executive during
the Term or any Renewal Term in the course of and pursuant to the business of
the Company, including business travel, meal, and customer entertainment
expenses, etc. The Executive shall account to the Company in writing for all
expenses for which reimbursement is sought and shall supply to the Company
copies of all relevant invoices, receipts or other evidence reasonably requested
by the Company. This reimbursement shall cover, among other things, the cost of
Executive’s cellular telephone use in connection with his employment hereunder.

(f) Reimbursement of Automobile and Country Club Expenses. The Executive may
incur, and the Company agrees to reimburse, up to $2,000 per month of the
Executive’s automobile and country club expenses.

(g) Tax Gross-Up. The Company agrees to provide a tax gross-up benefit to the
Executive as set forth on Exhibit “A” to this Agreement.

(h) Reimbursement and In-Kind Benefits. To the extent this Agreement provides
for reimbursements of expenses incurred by the Executive or in-kind benefits the
provision of which are not exempt from the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), the following terms
apply with respect to such reimbursements or benefits: (i) the reimbursement of
expenses or provision of in-kind benefits will be made or provided only during
the Term or Renewal Term, as applicable, or other period of time specifically
provided herein; (ii) the amount of expenses eligible for reimbursement, or
in-kind benefits provided, during a calendar year will not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
calendar year; (iii) all reimbursements will be made promptly upon Executive’s
request and no later than the last day of the calendar year immediately
following the calendar year in which the expense was incurred; and (iv) the
right to reimbursement or the in-kind benefit will not be subject to liquidation
or exchange for another benefit.

3. ELANDIA EQUITY COMMITMENTS. The Company has a stock option plan (this plan,
as amended from time to time, is referred to hereinafter as the “Stock Option
Plan”). Simultaneously with the execution hereof, the Company and the Executive
are entering into an Amended and Restated Incentive Stock Option Agreement with
respect to the stock options currently granted to Executive. The Executive will
have at least 90 days from the termination date of his employment to exercise
his vested stock options. Also, if there is a Change of Control, as defined
below by this Agreement, then all options granted to the Executive shall fully
vest on an accelerated basis. The Executive’s stock option rights shall be
subject to the terms of the Stock Option Plan, except to the extent that those
terms are inconsistent with this Agreement, the grant agreement, and all rules
and regulations of the Securities and Exchange Commission applicable to stock
option plans then in effect. In addition, except as set forth in this Section,
the Stock Option Plan, or stock option agreements, no right to any Company stock
shall be earned or accrued until such time that vesting occurs, nor does any
grant confer any right to continued vesting or continued employment.

 

3



--------------------------------------------------------------------------------

4. TERM. The Term of employment hereunder will commence on the Effective Date,
and end four years thereafter (the “Term”), unless terminated earlier pursuant
to Section 6 of this Agreement. The Term shall automatically renew (“Renewal
Term”) for successive one year terms, unless written notification of non-renewal
is provided by either party no less than six months prior to the expiration of
the Term or the then current Renewal Term.

5. REPRESENTATIONS AND WARRANTIES OF EXECUTIVE. The Executive represents and
warrants to the Company as follows:

(a) All information furnished by Executive to the Company is to the best of
Executive’s knowledge, true and complete (including, without limitation,
documentary evidence of Executive’s identity and eligibility for employment in
the United States), and Executive will promptly advise the Company with respect
to any change in the information of record.

(b) Executive is not subject to any order, decree or decision precluding him
from performing his duties as described herein.

(c) Executive declares that he has read and understands all the terms of this
Agreement; that he has had ample opportunity to review it with his attorney
before signing it; that no promise, inducement, or agreement has been made
except as expressly provided in this Agreement; that it contains the entire
Agreement between the parties; and that he enters into this Agreement fully,
voluntarily, knowingly and without coercion.

6. DEATH, DISABILITY AND TERMINATION.

(a) Death. In the event of the death of the Executive during the Term or a
Renewal Term, the Company shall pay promptly, but not later than 30 days
following the Executive’s death, all Accrued Obligations, as that term is
defined below in Section 6(d)(i), to the Executive’s designated beneficiary, or,
in the absence of such designation, to the estate or other legal representative
of the Executive. The Executive’s designated beneficiary, or, in the absence of
such designation, his estate or other legal representative of the Executive,
shall also be entitled to payment of any Final Bonus, as that term is defined in
Section 6(d)(i), which shall be determined as provided by Section 2(b) of this
Agreement. Any such Final Bonus payment shall be made promptly but not later
than as provided by Section 2(b). Other death benefits will be determined in
accordance with the terms of the Company’s benefit programs and plans.

(b) Disability.

(i) In the event of a termination of the Executive’s employment on account of
the Executive’s Disability, as hereinafter defined, the Executive shall be
entitled to receive the Executive’s Base Salary, at the annual rate in effect
immediately prior to the termination of the Executive’s employment, for a period
of three months from the date on which the Disability has deemed to occur as
hereinafter provided below, which amount will be paid in a lump sum within 30
days following the termination of the Executive’s employment. Any amounts
provided for in this Section 6(b) shall be offset by other long-term disability
benefits obtained by Executive pursuant to Section 2(c) hereof. The Executive
will also be entitled to payment of all Accrued Obligations, as that term is
defined below in Section 6(d)(i), which will be paid promptly (but not later
than 30 days) following the date on which the Executive’s

 

4



--------------------------------------------------------------------------------

employment is terminated pursuant to this Section 6(b). The Executive shall also
be entitled to payment of any Final Bonus, as that term is defined in
Section 6(d)(i), which shall be determined as provided by Section 2(b) of this
Agreement. Any such Final Bonus payment shall be made promptly but not later
than as provided by Section 2(b).

(ii) “Disability” for purposes of this Agreement, means Executive’s inability to
perform his or her duties under this Agreement, with or without a reasonable
accommodation, for a period of any three consecutive months due to illness,
accident or any other physical or mental incapacity. Termination due to
Disability shall be deemed to have occurred upon the first day of the month
following the determination of Disability as defined in the preceding sentence.

(c) Termination by the Company for Cause.

(i) Nothing herein shall prevent the Company from terminating Executive for
Cause as hereinafter defined. In that event, the Executive will be entitled to
payment of all Accrued Obligations, as that term is defined below in
Section 6(d)(i), which will be paid promptly (but not later than 30 days)
following the date on which the Executive’s employment is terminated, but the
Executive will not be entitled to Severance Pay or any Final Bonus. Any rights
and benefits the Executive may have in respect of any other compensation shall
be determined in accordance with the terms of such other compensation
arrangements or such plans or programs.

(ii) “Cause” shall mean any of the following: (A) commission or participation by
Executive in an injurious act of personal dishonesty, fraud, gross neglect, or
intentional misrepresentation against the Company or any Affiliate, in each case
that causes material injury to the Company or any Affiliate, or the Executive’s
embezzlement from the Company or any Affiliate; (B) Executive’s conviction of or
plea of nolo contendere to a felony; (C) commission or participation by
Executive in any other injurious act or omission wantonly, willfully, recklessly
or in a manner which was grossly negligent against the Company, in each case
that causes material injury to the Company or its Affiliates; or (D) continued
willful violations by Executive of his obligations to the Company (provided
that, the Company shall have delivered to the Executive a notice of termination
stating that the Executive committed one of the types of conduct set forth in
this Section 6(c)(ii)(D) and specifying the particulars thereof and the
Executive shall be given a 15-day period to cure such conduct).

(d) Termination by the Company other than for Cause; Termination by the Company
through Non-Renewal; Termination by the Executive for Good Reason.

(i) The foregoing notwithstanding, the Company shall have the right, at any
time, to terminate the Executive’s employment for whatever reason it deems
appropriate. In the event such termination is not based on Cause, as provided in
Section 6(c) above, or if Executive’s employment is terminated under
Section 6(f) of this Agreement, the Company shall pay the Executive, promptly
(but not later than 30 days) following termination of employment, a lump sum
equal to one year of Severance Pay. “Severance Pay” under this Agreement
includes all of the following forms of salary and fringe benefit compensation:
(A) Base Salary, using the Executive’s average Base Salary during the year prior
to his termination in making Severance

 

5



--------------------------------------------------------------------------------

Pay calculations; (B) Bonus, using the Executive’s Bonus during the year prior
to his termination in making Severance Pay calculations; and (C) fringe benefit
compensation, calculated by the Company exercising its discretion reasonably,
equivalent to the cost to the Company of providing the Executive, during the
period by which the amount of severance is being measured (i.e., one year or
some shorter period specified in the relevant provision), with (1) his group
medical and dental insurance (less any deductions for employee contributions),
(2) his personal life insurance and disability insurance (but not more than the
$10,000 maximum annual allowance); (3) his automobile/country club allowance
(but not more than the $2,000 maximum monthly allowance), and (4) Company
contributions to any 401(k) plan or other Company retirement plan on the
Executive’s behalf, using the Company’s contributions during the year prior to
his termination in making this calculation (Severance Pay for any severance
period shall be calculated using this methodology; in addition, all Severance
Pay due and owing under this Agreement shall be subject to payment of payroll
taxes required to be withheld by law). The following forms of compensation shall
also be paid by the Company to the Executive: (i) all Base Salary due through
the date of termination of employment; (ii) such additional salary as may be due
to compensate the Executive for accrued but unused vacation days as of the date
of termination of employment, as provided by Section 2(d) of this Agreement,
(iii) compensation for any business or telephone expenses under Section 2(e) of
this Agreement, not yet reimbursed, as provided by the Company’s business
expense reimbursement policies, and (iv) all compensation due the Employee as
employee benefits under Sections 2(c) and 2(f) of this Agreement, or under the
terms of Company employee benefit plans, as provided for and required by the
terms of such plans (all such compensation and benefits are referred to
collectively in this Agreement as “Accrued Obligations”). Accrued Obligations
shall be paid promptly (but not later than 30 days) following the date on which
the Executive’s employment is terminated. In addition, the Executive shall be
paid any earned Bonus, where termination of employment occurs after the end of
the fiscal year, but before payment of the Bonus (“Final Bonus”). The Final
Bonus shall be determined as provided by Section 2(b) of this Agreement. Any
such Final Bonus payment shall be made promptly but not later than as provided
by Section 2(b).

(ii) In the event that the Company elects not to renew the Agreement under
Section 4 above and terminate the Executive’s employment, by providing a written
notice of non-renewal, then promptly (but not later than 30 days) following
termination of the Executive’s employment, the Company shall pay the Executive a
lump sum equal to one year of Severance Pay. In lieu of providing the six months
advance notice of non-renewal required by Section 4, the Company may terminate
the Executive immediately and pay him an additional six months of Severance Pay,
or provide such combination of Severance Pay and advance notice as it desires,
on a pro rata basis, in its complete discretion. In addition to paying the
Executive one year of Severance Pay, the Executive shall be paid Mitigated
Severance Pay from the first anniversary of the date of termination of his
Company employment, until the second anniversary of his Company termination
date, payable on an installment basis at the Company’s regular payroll intervals
(as of the date of the Executive’s termination) as if it were salary
compensation. “Mitigated Severance Pay,” as used in this Agreement, means
Severance Pay less any salary compensation and fringe benefit compensation,
comparable to his Base Salary and fringe benefit compensation under this
Agreement, paid to him by any other employer, or received by him through
self-employment or in connection with contract/consulting work during that
period. The Executive will also be entitled to payment of all Accrued
Obligations, which will be paid promptly (but not later than 30 days) following
the date on which the Executive’s employment is

 

6



--------------------------------------------------------------------------------

terminated. The Executive shall also be entitled to payment of any Final Bonus,
which shall be determined as provided by Section 2(b) of this Agreement. Any
such Final Bonus payment shall be made promptly but not later than as provided
by Section 2(b).

(iii) The Executive may terminate his employment and this Agreement for Good
Reason by written notice to the Company, and in that event, the Company shall
pay Executive promptly (but not later than 30 days) following the termination of
his employment a lump sum equal to one year of Severance Pay. “Good Reason,” as
used in this Agreement, shall mean, without limitation, (A) any material
diminution in the Executive’s authority, duties and responsibilities, (B) any
reduction in the Executive’s Base Salary, (C) any material reduction in the
total value of the Executive’s fringe benefit compensation, (D) a material
breach by the Company of this Agreement, or (E) the Company’s failure to provide
and maintain Directors and Officers’ Liability Insurance in agreed amounts.
Before terminating this Agreement for Good Reason, the Executive must give the
Company a prior written notice indicating his intent to terminate for Good
Reason if corrective action is not taken, and stating the reasons why he
believes there are grounds to terminate for Good Reason; after receipt of this
notice, the Company shall have 15 days to cure the grounds for Good Reason. In
the event of a termination for Good Reason, the Executive will be entitled to
payment of all Accrued Obligations, which will be paid promptly (but not later
than 30 days) following the date on which the Executive’s employment is
terminated. The Executive shall also be entitled to payment of any Final Bonus,
which shall be determined as provided by Section 2(b) of this Agreement. Any
such Final Bonus payment shall be made promptly but not later than as provided
by Section 2(b).

(e) Voluntary Termination. In the event the Executive terminates the Executive’s
employment on the Executive’s own volition (except for Good Reason) prior to the
expiration of the Term or any Renewal Term of this Agreement, such termination
shall constitute a voluntary termination and in such event the Executive shall
be limited to the same rights and benefits as provided in connection with
Section 6(a), which will be paid promptly (but not later than 30 days) following
the date on which the Executive terminated his employment pursuant to this
Section 6(e). A termination of the Executive’s employment by the mutual
agreement of the Executive and the Company shall not be deemed a Termination by
the Company other than for Cause as provided in Section 6(d). Likewise, any
public or published statement by either the Executive or the Company after the
date of Executive’s termination that characterizes the termination of Executive
as a “resignation” or other voluntary departure by the Executive shall have no
bearing on or otherwise change the determination that Executive’s termination is
a termination by the Company other than for Cause. In the event of a voluntary
termination, the Executive will be entitled to payment of all Accrued
Obligations, which will be paid promptly (but not later than 30 days) following
the date on which the Executive’s employment is terminated. The Executive shall
also be entitled to payment of any Final Bonus, which shall be determined as
provided by Section 2(b) of this Agreement. Any such Final Bonus payment shall
be made promptly but not later than as provided by Section 2(b).

(f) Termination Following a Change of Control and Compensation Reduction. In the
event that a Change in Control, as hereinafter defined, of the Company shall
occur at any time during the Term or Renewal Term, and within 12 months of the
occurrence of such Change in Control event the Company terminates the Executive
without Cause or the Executive shall terminate the Executive’s employment under
this Agreement, then, in any such

 

7



--------------------------------------------------------------------------------

event such termination shall be deemed to be a termination by the Company other
than for Cause and the Executive shall be entitled to such compensation and
benefits as set forth in Section 6(d) of this Agreement, which shall be paid
promptly (but not later than 30 days) following the termination of Executive’s
employment.

For purposes of this Agreement, a “Change in Control” of the Company shall mean
any of the following:

(i) a sale of all or substantially all of the assets of the Company;

(ii) the date there shall have been a change in a majority of the Board of
Directors of the Company during a consecutive twelve-month period, unless the
nomination for election by the Company’s shareholders of each new director was
approved.by the vote of two-thirds of the directors then still in office who
were in office at the beginning of the twelve-month period;

(iii) the date that any person or entity, entities or group of persons (other
than the Executive) both (A) is or becomes the Beneficial Owner (as defined in
Rule 13d-3 under the Securities Exchange Act of 1934), directly or indirectly,
of securities of the Company.representing more than thirty percent (30%) or more
of the combined voting power of the Company’s then outstanding securities, and
(B) has voting control of the Company;

(iv) consummation of a merger or consolidation of the Company with any
corporation or other entity, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) more than fifty
percent (50%) of the combined voting power of the voting securities of the
Company or such surviving entity outstanding immediately after such merger or
consolidation;

(v) a change in ownership of the Company through a transaction or series of
transactions, such that any person or entity is or becomes the Beneficial Owner
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing fifty percent (50%) or more of securities
of the combined voting power of the Company’s then outstanding securities;
provided that, for such purposes, any acquisition by the Company, in exchange
for the Company’s securities, shall be disregarded; or

(vi) the Board (or the stockholders if stockholder approval is required by
applicable law or under the terms of any relevant agreement) shall approve a
plan of complete liquidation of the Company.

provided, however, that a Change of Control shall expressly not include (A) any
consolidation or merger effected exclusively to change the domicile of the
Company, (B) any transaction or series of transactions principally for bona fide
equity financing purposes, or (C) the Transaction.

(g) Release. The payment of Severance Pay or any other severance amount under
this Section 6 is conditioned on the Executive executing and delivering to the
Company promptly after the effective date of termination (without any revocation
thereof) a standard waiver and general release of claims which shall be provided
by the Company to Executive (the

 

8



--------------------------------------------------------------------------------

“Release”). The Release will exclude Executive’s equity ownership and rights to
purchase equity, his rights to receive payments and reimbursements contemplated
under this Agreement and other agreements with the Company (including all
Accrued Obligations and any Final Bonus), his rights under the Company’s benefit
plans, and his rights under indemnity agreements or to be indemnified under the
Company’s governing documents. Any such Release shall also contain a mutual
release of the Executive to be given by the Company. For the avoidance of doubt,
it is understood, that to the extent the payment of any amount is contingent on
the execution and delivery of the Release under this Section 6(g), such payment
shall be forfeited unless the Release is received prior to the date on which
such payment is due to be made under this Agreement.

(h) Specified Employee. Notwithstanding anything to the contrary in this
Agreement, if the Executive is a “specified employee” (within the meaning of the
final regulations promulgated under Section 409A of the Code) as of the date of
his “separation from service” (within the meaning of Section 409A of the Code)
from the Company, no amount that constitutes a deferral of compensation that is
payable upon such separation from services and is subject to the six-month delay
rule of Section 409A(a)(2)(B)(i) of the Code shall be paid to Executive before
the date (the “Delayed Payment Date”) that is the first day of the seventh month
after the date of the Executive’s separation from service, or, if earlier, the
date of the Executive’s death following such separation from service. All such
amounts that would, but for this Section 6(h), become payable prior to the
Delayed Payment Date will be accumulated and paid on the Delayed Payment Date.
It is intended that (i) each installment under this Agreement be regarded as a
separate “payment” for purposes of Treasury Regulations
Section 1.409A-2(b)(2)(i), and (ii) all benefits or payments provided under this
Agreement satisfy to the greatest extent possible, the exemptions from
application of Section 409A of the Code provided under Treasury Regulations
Sections 1.409A-1(b)(4) (short-term deferral) or 1.409A-1(b)(9) (certain
separation pay plans). This Section 6(h) is intended to comply with the
requirements of Section 409A(a)(2)(B)(i) of the Code and shall be interpreted,
construed, administered and applied consistently therewith.

(i) Distributions on Account of Separation from Service. If and to the extent
required to comply with Section 409A of the Code, no payment or benefit required
to be paid under this Agreement on account of termination of the Executive’s
employment shall be made unless and until the Executive incurs a “separation
from service” within the meaning of Section 409A of the Code.

7. COVENANT NOT TO COMPETE/NON-SOLICITATION. Executive acknowledges and
recognizes the highly competitive nature of the Company’s Business and the
goodwill and business strategy of the Company constitute a substantial asset of
the Company. Executive further acknowledges and recognizes that during the
course of the Executive’s employment Executive will receive specific knowledge
of the Company’s Business, access to trade secrets and Confidential Information
(as hereinafter defined), participate in business acquisitions and decisions,
and that it would be impossible for Executive to work for a competitor without
using and divulging this valuable Confidential Information. Executive further
acknowledges that this covenant not to compete is an independent covenant within
this Agreement. This covenant shall survive this Agreement and shall be treated
as an independent covenant for the purposes of enforcement. Accordingly, the
existence of any claim or cause of action by Executive against the Company,
including but not limited to any other claim or cause

 

9



--------------------------------------------------------------------------------

of action under this Agreement or other agreement with the Company, does not
constitute a defense to the enforcement of this Agreement by the Company against
Executive. Executive agrees to the following:

(a) that all times during the Term and any Renewal Terms and for a period of one
year after termination of the Executive’s employment under this Agreement or any
renewal or extension thereof (the “Restricted Period”), for whatever reason and
in any geographic areas in which the Company operated or was actively planning
on operating as of date of termination of the Executive’s employment (the
“Restricted Area”), Executive will not individually or in conjunction with
others, directly engage in Competition (as hereinafter defined) with the
Business of the Company, whether as an officer, director, proprietor, employer,
employee, partner, independent contractor, investor, consultant, advisor, agent
or otherwise; provided that this provision shall not apply to the Executive’s
ownership of the capital stock, solely as an investment, of securities of any
issuer that is registered under Section 12(b) or 12(g) of the Securities
Exchange Act of 1934, as amended, and that are listed or admitted for trading on
any United States national securities exchange or that are quoted on the
National Association of Securities Dealers Automated Quotations System, or any
similar system or automated dissemination of quotations of securities prices in
common use, so long as the Executive does not control, acquire a controlling
interest in or become a member of a group which exercises direct or indirect
control or, more than three percent of any class of capital stock of such
corporation;

(b) that during the Restricted Period and within the Restricted Area, Executive
will not, indirectly or directly, compete with the Company by soliciting,
inducing or influencing any of the Company’s customers that have a business
relationship with the Company at any time during the Restricted Period to
discontinue or reduce the extent of such relationship with the Company;

(c) that during the Restricted Period and within the Restricted Area, Executive
will not (i) directly or indirectly recruit any employee of the Company to
discontinue such employment relationship with the Company, or (ii) employ or
seek to employ, or cause to permit any business which competes directly or
indirectly with the Business of the Company to employ or seek to employ for any
such business any person who is then (or was at any time within six months prior
to the date Executive or the competitive business employs or seeks to employ
such person) employed by the Company;

(d) that during the Restricted Period, Executive will not interfere with,
disrupt, attempt to disrupt any past or present relationship, contractual or
otherwise, between the Company and any Company’s employees.

(e) For purposes hereof, “Competition” shall mean any company, partnership,
limited liability company or other entity any portion of whose business directly
or indirectly competes with the Company within the Business in the geographical
areas in which the Company conducts the Business.

(f) In the event that a court of competent jurisdiction shall determine that any
provision of this Section 7 is invalid or more restrictive than permitted under
the governing law of such jurisdiction, then only as to enforcement of this
Section 7 within the jurisdiction of such court, such provision shall be
interpreted and enforced as if it provided for the maximum restriction permitted
under such governing law.

 

10



--------------------------------------------------------------------------------

(g) If the Executive shall be in violation of any provision of this Section 7,
then each time limitation set forth in this Section 7 shall be extended for a
period of time equal to the period of time during which such violation or
violations occur. If the Company seeks injunctive relief from such violation in
any court, then the covenants set forth in this Section 7 shall be extended for
a period of time equal to the pendency of such proceeding including all appeals
by the Executive.

8. NON-DISCLOSURE OF CONFIDENTIAL INFORMATION.

(a) Executive acknowledges that the Company’s trade secrets, private or secret
processes, methods and ideas, as they exist from time to time, and confidential
information concerning the Company’s services, business records and plans,
inventions, acquisition strategy, price structure and pricing, discounts, costs,
computer programs and listings, source code and/or subject code, copyright,
trademark, proprietary information, formulae, protocols, forms, procedures,
training methods, development, technical information, know-how, show-how, new
product and service development, advertising budgets, past, present or planned
marketing, activities and procedures, method for operating the Company’s
Business, credit and financial data concerning the Company’s customers, as well
as confidential information relating to Company advertising, promotional and
sales strategies, sales presentations, research information, revenues,
acquisitions, and other information of a confidential nature not known publicly
or by other companies selling to the same markets and specifically including
information which is mental, not physical (collectively, “Confidential
Information”) are valuable, special and unique assets of the Company, access to
and knowledge of which have been provided to Executive only by virtue of
Executive’s association with the Company. In light of the highly competitive
nature of the Business, Executive agrees that it is important and appropriate to
maintain the secrecy of all such Confidential Information.

(b) The Executive agrees that the Executive shall (i) hold in confidence and not
disclose or make available to any third party any such Confidential Information
obtained directly or constructively from the Company, unless so authorized in
writing by the Company; (ii) exercise all reasonable efforts to prevent third
parties from gaining access to the Confidential Information; (iii) not use,
directly or indirectly, Confidential Information, except in order to perform the
Executive’s duties and responsibilities to the Company; (iv) restrict the
disclosure or availability of the Confidential Information to those who have a
need to know the information and who have signed appropriate confidentiality
commitments; (v) not copy or modify any Confidential Information without prior
written consent of the Company, provided, however, that such copy or
modification of any Confidential Information does not include any modifications
or copying which would otherwise prevent the Executive from performing his/her
duties and responsibilities to the Company; (vi) take such other protective
measures as may be reasonably necessary to preserve the confidentiality of the
Confidential Information; and (vii) relinquish all rights he may have in
anything, such as drawings, documents, models, samples, photographs, patterns,
templates, molds, tools or prototypes, which may contain, embody or make use of
the Confidential Information.

 

11



--------------------------------------------------------------------------------

(c) Executive further agrees (i) that Executive shall promptly disclose in
writing to the Company all ideas, inventions, improvements and discoveries which
may be conceived, made or acquired by Executive as the direct or indirect result
of the disclosure by the Company of the Confidential Information to Executive,
and that is useful to the Business; (ii) that all such ideas, inventions,
improvements and discoveries conceived, made or acquired by Executive, alone or
with the assistance of others, relating to the Confidential Information in
accordance with the provisions hereof and that Executive shall not acquire any
intellectual property rights under this Agreement except the limited right to
use set forth in this Agreement; (iii) that Executive shall assist in the
preparation and execution of all applications, assignments and other documents
which the Company may deem necessary to obtain patents, copyrights and the like
in the United States and in jurisdictions foreign thereto, and to otherwise
protect the Company.

(d) Excluded from the Confidential Information, and therefore not subject to the
provisions of this Agreement, shall be any information which the Executive can
show (1) at the time of disclosure, is in the public domain as evidenced by
printed publications; (ii) after the disclosure, enters the public domain by way
of printed publication through no fault of the Executive; (iii) by written
documentation was in his possession at the time of disclosure and which was not
acquired directly or indirectly from the Company; or (iv) by written
documentation was acquired, after disclosure, from a third party who did not
receive it from the Company, and who had the right to disclose the information
without any obligation to hold such information confidential. The foregoing
exceptions shall apply only from and after the date that the information becomes
generally available to the public or is disclosed to the Executive by a third
party, respectively. Specific information shall not be deemed to be within the
foregoing exceptions merely because it is embraced by more general information
in the public domain. Additionally, any combination of features shall not be
deemed to be within the foregoing exceptions merely because individual features
are in the public domain. If the Executive intends to avail himself of any of
the foregoing exceptions, the Executive shall notify the Company in writing of
his intention to do so and the basis for claiming the exception.

(e) Upon written request of the Company, Executive shall immediately return to
the Company all written materials containing the Confidential Information as
well as any other books, records and accounts relating in any manner to the
Company or the Business. Executive shall also deliver to the Company written
statements signed by Executive certifying all materials have been returned
within five days of receipt of the request.

9. ACKNOWLEDGMENT BY EXECUTIVE. The Executive acknowledges and confirms that
(a) the restrictive covenants contained in this Agreement are reasonably
necessary to protect the legitimate business interests of the Company, and
(b) the restrictions contained herein (including, without, limitation the length
of the term of the provisions of the covenant not to compete) are not overbroad,
overlong, or unfair and are not the result of overreaching, duress or coercion
of any kind. The Executive further acknowledges and confirms that his full,
uninhibited and faithful observance of each of the covenants contained herein
will not cause him any undue hardship, financial or otherwise, and that
enforcement of each of the covenants contained herein will not impair his
ability to obtain employment commensurate with his abilities and on terms fully
acceptable to him or otherwise to obtain income required for the comfortable
support of him and his family and the satisfaction of the needs of his
creditors. The

 

12



--------------------------------------------------------------------------------

Executive acknowledges and confirms that his special knowledge of the business
of the Company is such as would cause the Company serious injury or loss if he
were to use such ability and knowledge to the benefit of a competitor or were to
compete with the Company in violation of the terms hereof. The Executive further
acknowledges that the restrictions contained herein are intended to be, and
shall be, for the benefit of and shall be enforceable by, the Company’s
successors and assigns.

10. INJUNCTION. It is recognized and hereby acknowledged by the parties hereto
that a breach by the Executive of any of the covenants contained in Sections 7
and 8 of this Agreement will cause irreparable harm and damage to the Company,
the monetary amount of which may be virtually impossible to ascertain. As a
result, the Executive recognizes and hereby acknowledges that the Company shall
be entitled to an injunction from any court of competent jurisdiction enjoining
and restraining any violation of any or all of the covenants contained in
Sections 7 and 8 of this Agreement by the Executive or any of his affiliates,
associates, partners or agents, either directly or indirectly, and that such
right to injunction shall be cumulative and in addition to whatever other
remedies the Company may possess. In addition, upon any material violation of
the covenants contained in Sections 7 and 8 that is not cured within 20 days of
notice by the Company, all severance payments and benefits to which the
Executive may be entitled to thereafter shall immediately cease and be without
further force and effect,

11. SURVIVAL. The provisions of Sections 7 through 25 shall survive the
termination of this Agreement, as applicable.

12. NOTICES. All notices required or permitted to be given hereunder shall be in
writing and shall be personally delivered by courier, sent by registered or
certified mail, return receipt requested or sent by confirmed facsimile
transmission. Notices personally delivered, sent by facsimile or sent by
overnight courier shall be deemed given on the date of delivery and notices
mailed in accordance with the foregoing shall be deemed given upon the earlier
of receipt by the addressee, as evidenced by the return receipt thereof, or
three (3) days after deposit in the U.S. mail. Notice shall be sent to the
business address of the Company and to the last known home address of the
Executive, or to such other address as either party hereto may from time to time
give notice of to the other.

13. HEADINGS. All sections and descriptive headings of this Agreement are
inserted for convenience only, and shall not affect the construction or
interpretation hereof.

14. COUNTERPARTS. This Agreement may be executed in any number of counterparts,
each of which, when executed and delivered, shall be an original, but all
counterparts shall together constitute one and the same instrument.

15. ENTIRE AGREEMENT. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and, upon its
effectiveness, shall supersede all prior agreements, understandings and
arrangements, both oral and written, between the Executive and the Company (or
any of its Affiliates) with respect to such subject matter. This Agreement may
not be modified in any way unless by a written instrument signed by both the
Company and the Executive.

 

13



--------------------------------------------------------------------------------

16. GOVERNING LAW; FORUM SELECTION AGREEMENT; ATTORNEY’S FEES. This Agreement is
to be construed and enforced according to the laws of the State of Florida. Both
parties agree that all disputes, claims, actions or lawsuits between them,
arising out of or relating to this Agreement, or for alleged breach of this
Agreement, shall be heard and determined by a state court sitting in Broward
County, Florida, or by the United States District Court for the Southern
District of Florida, or by any appellate courts which review decisions of those
courts. The parties expressly submit to the jurisdiction of those courts for
adjudication of all such disputes, and agree not to bring any such action or
proceeding in any other court. Both parties waive any defense of inconvenient
forum as to the maintenance of any action or proceeding brought pursuant to this
Agreement in those courts, and waive any bond, surety, or other security that
might be required of the other party with respect to any aspect of such action,
to the extent permitted by law. Provided, however, that either party may bring a
proceeding in a different court, jurisdiction or forum to obtain collection of
any judgment, or to obtain enforcement of any injunction or order, entered
against the other party. The parties also agree to accept any service of process
by mail. The prevailing party in any action brought under this Agreement shall
be entitled to recover a reasonable attorney’s fee and costs of action from the
non-prevailing party.

17. CONSTRUCTION. This Agreement shall not be construed more strictly against
one party than the other, merely by virtue of the fact that it may have been
prepared by counsel for one of the parties, it being recognized that both
Company and Executive have contributed substantially and materially to the
negotiation and preparation of this Agreement.

18. SEVERABILITY. Inapplicability or unenforceability of any provision of this
Agreement shall not limit or impair the operation or validity of any other
provision of this Agreement or any such other instrument.

19. ASSIGNABILITY. The Executive shall not have the right to assign or delegate
his rights or obligations hereunder, or any portion thereof, to any other
person. The Company may assign its rights under this Agreement. The Executive
specifically authorizes the enforcement of the covenants provided for in this
Agreement by (A) Company and its Affiliates, (B) Company’s permitted assigns,
and (C) any successors to Company’s business or the Business.

20. WAIVERS. The waiver by either party hereto of a breach or violation of any
term or provision of this Agreement shall not operate nor be construed as a
waiver of any subsequent breach or violation.

21. NO THIRD PARTY BENEFICIARY. Nothing expressed or implied in this Agreement
is intended, or shall be construed, to confer upon or give any person other than
the Company, the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and assigns, any rights or
remedies under or by reason of this Agreement.

22. NON-DISPARAGEMENT. During the term of Executive’s employment and thereafter,
neither the Executive nor the Company’s, directors and officers shall disparage
each other.

 

14



--------------------------------------------------------------------------------

23. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION
HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY HERETO. THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE COMPANY ENTERING INTO THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT OR OUT OF THE EMPLOYMENT OF EXECUTIVE BY THE COMPANY, COMPENSATION OR
ANY DAMAGES IN RESPECT THEREOF.

24. SECTION 409A. The Company intends that income, bonuses, equity awards and
reimbursements provided to the Executive pursuant to this Agreement will not be
subject to taxation under Section 409A of the Code. The provisions of this
Agreement shall be interpreted and construed in favor of satisfying any
applicable requirements of Section 409A of the Code or exemptions thereto and
the final regulations promulgated thereunder. The Company shall operationally
comply at all times from and after the date of this Agreement with the
requirements of Section 409A of the Code or exemptions thereto so that none of
the income, bonuses, equity awards or reimbursements is subject to taxation
under Section 409A of the Code.

[Signatures Begin on Following Page]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

ELANDIA INTERNATIONAL, INC. By:  

/s/ Ana Vallejo

Name:   Ana Vallejo

Title:   Assistant Secretary

 

EXECUTIVE

/s/ Pedro R. Pizarro

Pedro R. Pizarro

 

16



--------------------------------------------------------------------------------

EXHIBITA

The Company’s Tax Gross-Up Commitment

(a) If any of the payments provided for in this Agreement (the “Contract
Payments”) or any portion of the Total Payments (as defined below) will be
subject to the tax (the “Excise Tax”) imposed by Section 4999 of the Internal
Revenue Code (the “Code”), the Company shall pay to the Executive, no later than
thirty (30) days following the Executive’s payment of the Excise Tax (whether
such payment is made through withholding by the Company or direct payment to the
IRS by the Executive) an additional amount (the “Gross-Up Payment”) such that
the net amount retained by the Executive, after deduction of any Excise Tax on
the Contract Payments and such other Total Payments and any federal and state
and local income, employment and other taxes and Excise Tax upon the payment
provided for by this subsection, shall be equal to the Contract Payments and
such other Total Payments.

(b) For purposes of determining whether any payments will be subject to the
Excise Tax and the amount of such Excise Tax, (i) any payments or benefits,
including acceleration of payment or vesting of rights, received or to be
received by the Executive in connection with an event described in
Section 280(G)(b)(2)(A)(i) of the Code (hereinafter, a “Section 280 Event”), or
the Executive’s termination of employment pursuant to the terms of any plan,
arrangement or agreement with the Company, their successors, or any person whose
actions result in a Section 280 Event with respect to the Executive (together
with the Contract Payments, the “Total Payments”), shall be treated as
“parachute payments” within the meaning of Section 280G(b)(2) of the Code except
to the extent that, in the opinion of tax counsel selected by the Company’s
independent auditors and acceptable to the Executive, the Total Payments do not
constitute parachute payments, (ii) all “excess parachute payments” within the
meaning of Section 280G(b)(l) shall be treated as subject to the Excise Tax
except to the extent that, in the opinion of such tax counsel, such excess
parachute payments represent reasonable compensation for services actually
rendered within the meaning of Section 280G(b)(4)(B) of the Code in excess of
the base amount within the meaning of Section 2800(b)(3) of the Code, or are
otherwise not subject to the Excise Tax, and (iii) the value of any noncash
benefits or any deferred payment or benefit shall be determined by the Company’s
independent auditors in accordance with the principles of Sections 2800(d)(3)
and (4) of the Code. For purposes of determining the amount of the Gross-Up
Payment, the Executive shall be deemed to pay federal income taxes at the
highest marginal rate of federal income taxation in the calendar year in which
the Gross-Up Payment is to be made and state and local income taxes at the
highest marginal rate of taxation in the state and locality of the Executive’s
residence on the date of termination of his employment, net of the maximum
reduction in federal income taxes which could be obtained from deductions of
such state and local taxes.

(c) In the event that the Excise Tax is subsequently determined to be less than
the amount taken into account hereunder, the Executive shall repay to the
Company at the time that the amount of such reduction in Excise Tax is finally
determined, the portion of the Gross-Up Payment attributable to such reduction
(plus the portion of the Gross-Up Payment attributable to the Excise Tax and
federal and state and local income tax imposed on the Gross-Up Payment being
repaid by the Executive if such repayment results in a reduction in Excise Tax
and/or a federal and state and local income tax deduction) plus interest on the
amount of such repayment at the rate provided in Section 1274(b)(2)(B) of the
Code. In the event that the Excise Tax is

 

17



--------------------------------------------------------------------------------

determined to exceed the amount taken into account hereunder at the time of the
termination of the Executive’s employment (including by reasons of any payment
the existence or amount of which cannot be determined at the time of the
Gross-Up Payment), the Company shall make an additional Gross-Up Payment in
respect of such excess (plus any interest payable with respect to such excess)
at the time that the amount of such excess is fully determined.

 

18